Citation Nr: 1328304	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-02 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation 
(FVEC) Fund.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant claims qualifying service from August 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2010 administrative 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was 
received in February 2010, a statement of the case was 
issued in June 2010, and a substantive appeal was received 
in October 2010.

The Board notes that it has reviewed both the appellant's 
physical claims file and "Virtual VA" (VA's electronic data 
storage system) to ensure that the complete record is 
considered.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The criteria for legal entitlement to the one-time payment 
from the FVEC Fund have not been met.  38 U.S.C.A. §§ 101, 
501(a) (West 2002 & Supp. 2012); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 
17, 2009); 38 C.F.R. §§ 3.1, 3.203 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As it is the law, and not the facts, that are dispositive of 
the appeal, the duties to notify and assist imposed by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  The enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Because qualifying service and how it may be established are 
outlined in statute and regulation, and because service 
department certifications of service are binding on VA, the 
Board's review is limited to interpreting the pertinent laws 
and regulations.

Laws and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  
Payments for eligible persons will be either in the amount 
of $9,000 for non-United States citizens, or $15,000 for 
United States citizens.

For eligible persons who accept a payment from the FVEC 
Fund, such payment "shall constitute a complete release of 
any claim against the United States by reason of [such] 
service...."  However, nothing in this act "prohibit[s] a 
person from receiving any benefit (including health care, 
survivor, or burial benefits) which the person would have 
been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."  Id.

Section 1002 addresses Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East 
During World War II.  Section 1002(c)(1) provides that the 
Secretary may make a payment from the compensation fund to 
an eligible person who, during the one-year period beginning 
on the date of the enactment of this Act, submits to the 
Secretary a claim for benefits under this section.  The 
application for the claim shall contain such information and 
evidence as the Secretary may require.  Section 1002(c)(2) 
provides that if an eligible person who has filed a claim 
for benefits under this section dies before payment is made 
under this section, the payment under this section shall be 
made instead to the surviving spouse, if any, of the 
eligible person.  Id.

Section 1002(d) provides that an eligible person is any 
person who: (1) served (A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945 (59 Stat. 538 ); and (2) was discharged or released 
from service described in paragraph (1) under conditions 
other than dishonorable.  Id.

Analysis

The appellant seeks entitlement to the one-time payment from 
the FVEC Fund.  This issue involves the critical legal 
criteria of requiring evidence establishing that the 
appellant is a "veteran" for VA purposes.  This 
determination rests on the nature of his military service.

The appellant contends that he served with a unit that 
should be recognized as establishing legal entitlement to 
the one-time payment from the FVEC Fund.

In November 2009, the NPRC reported that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Using different permutations of the appellant's name as well 
as additional information about his service (including 
alternate dates he entered service and his last rank), the 
NPRC confirmed in February 2013 and in April 2013 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant has submitted copies of various documents, 
including old age pension documents, documents from the 
Philippine Veterans Affairs Office, bank account 
information, identification cards, a Certification of 
Service from the Office of the Adjutant General, and 
statements from his grandson, friend, and daughter.  
However, these documents do not establish qualifying service 
for the purpose of legal entitlement to the one-time payment 
from the FVEC Fund.

The NPRC has certified three times that the appellant had no 
qualifying service with the United States Armed Forces.  
This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532(1992).  The proper course for 
the appellant, if he believes there is a reason to dispute 
the report of the service department or the content of 
military records, is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85(1994).  Recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits 
from that Government, is not sufficient for entitlement to 
the one-time payment from the FVEC Fund.  This department is 
bound to follow the certifications by the service 
departments with jurisdiction over United States military 
records.

As the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces, he is not a veteran for the purpose of establishing 
entitlement to the one-time payment from the FVEC Fund.


ORDER

Legal entitlement to the one-time payment from the FVEC Fund 
is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


